Name: Council Implementing Decision 2012/256/CFSP of 14Ã May 2012 implementing Council Decision 2011/782/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  criminal law;  Asia and Oceania
 Date Published: 2012-05-15

 15.5.2012 EN Official Journal of the European Union L 126/9 COUNCIL IMPLEMENTING DECISION 2012/256/CFSP of 14 May 2012 implementing Council Decision 2011/782/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to Decision 2011/782/CFSP (1), and in particular Article 21(1) thereof, Whereas: (1) On 1 December 2011, the Council adopted Decision 2011/782/CFSP. (2) In view of the gravity of the situation in Syria, additional persons and entities should be included in the list of persons and entities subject to restrictive measures as set out in Annex I to Decision 2011/782/CFSP. (3) In addition, the information relating to three persons listed in Annex I to Decision 2011/782/CFSP should be updated, and the listing for one person should be removed, HAS ADOPTED THIS DECISION: Article 1 The persons and entities listed in Annex I to this Decision shall be added to the list set out in Annex I to Decision 2011/782/CFSP. Article 2 Annex I to Decision 2011/782/CFSP shall be amended as set out in Annex II to this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 14 May 2012. For the Council The President C. ASHTON (1) OJ L 319, 2.12.2011, p. 56. ANNEX I Persons and entities referred to in Article 1 Persons Name Identifying information Reasons Date of listing 1. Adib Mayaleh Born 1955, Daraa Adib Mayaleh is responsible for providing economic and financial support to the Syrian regime through his functions as the Governor of the Central Bank of Syria. 15.5.2012 2. Salim Altoun, a.k.a. Saleem Altoun, a.k.a. Abu Shaker Chairman and CEO of Altoun Group Born 1940 in Caracas, Venzuela He has Venezuelan citizenship, identification number 028173131 (probably in possession of Venezuelan passport). He has a Lebanese residence and work permit number: 1486/2011 Provides financial support to the regime. Involved in a scheme through Altoun Group to export Syrian oil with the listed company Sytrol in order to provide revenue to the regime. 15.5.2012 3. Youssef Klizli Assistant to Salim Altoun Provides financial support to the regime. Assisted Salim Altoun in setting up a scheme through Altoun Group to export Syrian oil with the listed company Sytrol in order to provide revenue to the regime. 15.5.2012 Entities Name Identifying information Reasons Date of listing 1. General Organisation of Tobacco Salhieh Street 616, Damascus, Syria Provides financial support to the Syrian regime. The General Organisation of Tobacco is wholly owned by the Syrian state. The profits that the organisation makes, including through the sale of licenses to market foreign brands of tobacco and taxes levied on imports of foreign brands of tobacco are transferred to the Syrian state. 15.5.2012 2. Altoun Group Altoun Group Maaraba Damascus Countryside North Circular Highway Damascus Syria tel.: 00963-11-5915685 Postal Box 30484 1987 US SIC Codes 6719 NACE Codes 7415 Provides financial support to the Syrian regime. The entity is involved in a scheme to export Syrian oil with the listed company Sytrol in order to provide revenue to the regime. 15.5.2012 ANNEX II 1. The entries in Annex I to Decision 2011/782/CFSP for the persons named below shall be replaced by the entries set out below: Name Identifying information Reasons Date of listing Manal Al Assad (a.k.a. Manal Al Ahmad) Born: 02.02.1970. Place of Birth: Damascus Passport number (Syrian): 0000000914 Maiden name: Al Jadaan Spouse of Maher Al Assad, and as such benefiting from and closely associated with the regime. 23.3.2012 Issam Anbouba President of Anbouba for Agricultural Industries Co. Born 1952 in Homs, Syria Providing financial support for the repressive apparatus and the paramilitary groups exerting violence against the civil population in Syria. Providing property (premises, warehouses) for improvised detention centers. Financial relations with high Syrian officials. 2.9.2011 Mazen al-Tabba Born: 01.01.1958 Place of Birth: Damascus Passport number (Syrian): 004415063 expires 06.05.2015 Business partner of Ihab Makhlouf and Nizar al-Assad (subjected to sanctions on 23/08/2011); co-owner, with Rami Makhlouf, of the Al-Diyar lil-Saraafa (a.k.a. Diar Electronic Services) currency exchange company, which supports the policy of the Central Bank of Syria. 23.3.2012 2. The entry listed below shall be removed: 68. Saqr Khayr Bek.